CONGURRING OPINION
Eao, Chief Judge:
We concur in the result on the following grounds:
Since there is evidence that the John Deere Model 730 tractor is suitable for agricultural use, the only issue is whether the imported repair parts are classifiable as parts of internal combustion engines under item 660.54 of the Tariff Schedules of the United States, or as parts of tractors suitable for agricultural use, under item 692.30.
According to the record, the various parts that make up the tractor, including those which function to supply the power, are integral parts of the tractor without which it would not function. If the complete tractor were imported, it would be classifiable under item 692.30 as a tractor suitable for agricultural use, because it is an entirety and because of headnote 3 to schedule 6, part 4, which provides:
3. An electric motor or other power unit imported with a machine is classifiable with such machine as an entirety if fitted thereto when imported, or, if the machine or its framework is designed to receive the power unit, or if the shipment includes a common base designed to receive both the power unit and the machine.1
Since the imported articles are dedicated to use in the John Deere Model 730 tractor, they would be classifiable as parts of such tractors, unless more specifically provided for elsewhere in the tariff schedules.
Interpretative Eule 10(ij) provides:
(ij) a provision for “parts” of an article covers a produce solely or chiefly used as a part of such article, but does not prevail over a specific provision for such part.
The particular articles here involved are not themselves specially provided for in the tariff schedules, but internal combustion engines *315are. The question is whether the imported articles are classifiaole as parts of such engines.
In Foster Wheeler Corp v. United States, 61 Cust. Ct. 166, C.D. 3556, 290 F. Supp. 375 (1968), it was held that merchandise described as converter internals, catalyst basket and housing tube to be used in an ammonia synthesis unit, was dutiable as catalyst chambers or tubes, converters or parts thereof, under paragraph 319(b), Tariff Act of 1930, rather than as parts of machines under paragraph 372. The court stated (p. 176):
* * * Where a particular part of an article is provided for specially, a part of that particular part is more specifically provided for as a part of the part than as a part of the whole. Here, for instance, the converter internals do not become parts of machines until they are first parts of converters. Cf. C. F. Liebert v. United States, 60 Cust. Ct. 677, C.D. 3499. In fact, some of the parts here are specifically provided for eo nomine in paragraph 319(b), namely catalyst chambers or tubes.
In that case there was a specific piece of apparatus known as a converter which was used with other articles in an ammonia synthesis unit. The imported articles were parts of that converter. Also, there was legislative history from which it appeared that Congress intended to take the articles enumerated in paragraph 319(b) out of classification as machines in paragraph 372.
In the instant case there is no separable unit which constitutes the engine. There are, however, components which operating toegther supply power for the tractor. They function as an engine and have no other purpose. In common parlance, they would be considered engine parts. United States v. Ford Motor Company, 51 CCPA 22, 26, C.A.D. 831 (1963).
Congress has provided for free entry for tractors and parts thereof suitable for agricultual use in item 692.30. It has .also provided specially in item 660.40 for the free entry of piston-type engines to be installed in tractors of a type provided for in item 692.30. However, it made no free entry provision for parts, of such engines. It evidently intended parts of internal combustion engines to be dutiable, whether or not dedicated to use in engines to be installed in tractors suitable for agricultural use.
It is in accord with this intent to hold the instant articles dutiable as parts of internal combustion engines rather than free of duty as parts of tractors suitable for agricultural use. The fact that the components which furnish power to the tractor are so built in that they cannot be taken out as a unit does not make them any the less engine parts within the meaning of Congress.

 According to the Tariff Classification Study, Schedule 6, Part 4, p. 260, this principle applies with equal force to the provisions for machines provided for elsewhere in the tariff schedules.